Exhibit 99.1 COPANO ENERGY, L.L.C. NON-EXECUTIVE DIRECTOR COMPENSATION* CASH COMPENSATION ANNUAL RETAINER (CHAIRMAN) ANNUAL RETAINER (MEMBER) MEETING FEES BOARD OF DIRECTORS NONE AUDIT COMMITTEE COMPENSATION COMMITTEE NONE CONFLICTS COMMITTEE NONE NOMINATING AND GOVERNANCE COMMITTEE NONE EQUITY COMPENSATION FOR ALL NON-EXECUTIVE DIRECTORS: § Initial grant of 6,000 Restricted Units § Grant of 3,000 Restricted Units in November of each year § Units vest in equal one-third increments over three years on November 16 of each year ANNUAL RETAINER FOR CHAIRMAN OF THE BOARD: § Award is effective January 1 of each year, in payment of services for that year § Settled with unit awards under Copano Energy, L.L.C. Long-Term Incentive Plan § Number of units to be awarded is determined by dividing (a) the amount of the retainer payment, by (b) the “fair market value” of a common unit on the trading day preceding the date the award is effective. * Effective November 16, 2011.
